Citation Nr: 9904998	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under the provisions of Title 38, Chapter 35, of the 
United States Code ("Chapter 35 benefits").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in April 1996, at age 76, of metastatic colo-rectal cancer, 
which had its onset approximately two years before his death, 
and an autopsy of his body was not performed.

2.  At the time of his death in April 1996, the veteran was 
service-connected for the residuals of an injury to the right 
knee and this disability had been rated as 20 percent 
disabling for more than four years.

3.  It has not been shown that the metastatic colo-rectal 
cancer that was first diagnosed more than 46 years after the 
veteran's separation from active military service and which 
eventually caused his death almost 50 years after service was 
related in any way to service or to the service-connected 
residuals of an injury to the right knee.

4.  The veteran was honorably discharged in September 1945 
but did not have a permanent and total service-connected 
disability at the moment of his death nor did he die as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.305, 3.312 (1998).

2.  The claim of entitlement to Chapter 35 benefits lacks 
legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 3500 through 3566 (West 1991); 38 C.F.R. §§ 3.807 and 
21.3001 through 21.3344 (1998); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1998).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (1998).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Court has also explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

First Issue
Entitlement to service connection for the cause of the 
veteran's death:

The appellant has said that she believes that the cancer of 
the colon that caused the veteran's death in April 1996 is 
causally related to the veteran's inservice "repeated 
[gastrointestinal problems including] bouts of clinical 
diarrhea which caused him to be hospitalized ... on several 
occasions."

According to his certificate of death, the veteran died at 
his home on April 27, 1996, at age 76, of metastatic colo-
rectal cancer, which had its onset approximately two years 
before his death.  No conditions leading to the immediate 
cause of death were listed in this document and an autopsy of 
the veteran's body was not performed.

At the moment of his death, the veteran was only service-
connected for the residuals of an injury to the right knee 
and this disability had been rated as 20 percent disabling 
since February 1992.

A review of the available service medical records reveals no 
evidence of metastatic colo-rectal cancer or any 
genitourinary problems at any time, including at the time of 
separation in September 1945, when the veteran's 
genitourinary system, abdominal wall, viscera, anus and 
rectum were all found to be normal.

According to a private medical statement dated in April 1992, 
the veteran was diagnosed as having carcinoma of the colon in 
March 1992 (more than 46 years after his separation from 
active service), was currently receiving radiation therapy 
and would thereafter undergo a colectomy.  No further medical 
evidence pertinent to this matter is of record, other than 
the veteran's certificate of death which, as noted earlier, 
reveals that the veteran died of a metastatic colo-rectal 
carcinoma.

As shown above, the record is devoid of medical evidence 
demonstrating the existence of a nexus, or causal 
relationship, between the metastatic colo-rectal carcinoma 
that caused the veteran's death in April 1996, more than 50 
years after service, and service or the service-connected 
residuals of an injury to the right knee.  

The only evidence regarding a possible nexus consists of the 
appellant's own unsubstantiated statements to the effect that 
she believes that there is indeed a nexus between the 
veteran's episodes of diarrhea during service in the early 
1940's and the cancer that caused the death of the veteran in 
April 1996.  While the Board does not doubt the good faith of 
these statements, it must be noted that the Court has said 
that statements of medical causation submitted by nonmedical 
personnel are considered lay evidence and that, as such, they 
are insufficient to render a claim for service connection 
well grounded.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board further notes that the appellant's statements of 
causation are speculative not only because they are not 
supported by competent medical evidence in the record but 
because of the fact that more than 46 years elapsed between 
the veteran's period of active duty and the first diagnosis 
of carcinoma of the colon.  The speculative nature of her 
statements is further accentuated by the fact that the 
veteran was service-connected for what should certainly be 
considered a minor disability that did not affect a vital 
organ and which, as such, could not be held to have 
contributed to the veteran's death.  See, 38 C.F.R. 
§ 3.312(a)(c)(2) (1998).

Speculative evidence clearly operates against the provisions 
of the VA regulation addressing claims for service connection 
for the cause of a veteran's death which, as noted earlier, 
specifically requires that service connection be determined 
by the exercise of sound judgment, without recourse to 
speculation, and after a careful analysis of all the facts 
and circumstances surrounding a veteran's death has been 
made.  See, 38 C.F.R. § 3.312(a) (1998).
 
In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service or to the service-connected 
residuals of an injury to the right knee.  The appellant's 
failure to do so translates into a lack of a duty to further 
assist her and also means that the Board has not acquired 
jurisdiction over the claim, which must be denied.  See, 
Ramey, at 46.

Finally, the Board notes that the RO's failure to find this 
claim for service connection not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board also notes that the appellant has not reported that 
any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to Chapter 35 benefits:

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service.  38 C.F.R. § 3.807(a)(1) (1998).  The service 
must have been active military, naval or air service on or 
after April 21, 1898.  38 C.F.R. § 3.807(b) (1998).  Second, 
in cases where the veteran has already died, the veteran must 
have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a)(3) and 
(4) (1998); see, also, 38 U.S.C.A. § 3501(a)(1)(B) and (D) 
(West 1991); and 38 C.F.R. § 21.3021(a)(2) (1998).

The first criterion is met in the present case because it has 
been shown that the veteran served between 1941 and 1945 and 
that he was honorably discharged from active military service 
in September 1945.  However, the second criterion has not 
been met because, at the date of his death, the veteran did 
not have a permanent total service-connected disability, nor 
did he die as a result of a service-connected disability, as 
discussed earlier in this decision.

The appellant clearly does not fully meet the basic 
eligibility criteria of 38 C.F.R. § 3.807(a) (1998).  
Therefore, the claim of entitlement to Chapter 35 benefits is 
not plausible, as it lacks legal merit or entitlement under 
the law.  As such, it has failed and must be denied.

Finally, it must be noted that the Board has been unable to 
locate evidence in the record demonstrating any probability 
that the appellant will be able to obtain the additional 
information that would be needed to complete her application 
for Chapter 35 benefits.  Therefore, VA's obligation to 
further advise her, as required by § 5103(a), has not arisen.


SEE THE FOLLOWING TWO PAGES FOR THE ORDER, SUBSCRIPTION AND 
THE NOTICE OF APPELLATE RIGHTS (VA FORM 45-97)

ORDER

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is denied.

2.  The claim of entitlement to Chapter 35 benefits is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

